SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS Strategic Income Fund Effective September 22, 2011, DWS Strategic Income Fund has changed its name to DWS Unconstrained Income Fund and is no longer offered by this prospectus dated February 1, 2011, as revised April 15, 2011. All references to DWS Strategic Income Fund are hereby removed from this prospectus. DWS Unconstrained Income Fund is offered in a separate prospectus dated September 22, 2011. For a copy ofthe fund’s current prospectus, please contact DWS Investments by e-mailing a request to inquiry.info@dws.com, calling (800) 621-1048 (A, B, C) and (800) 728-3337 (S) or asking your financial advisor. Please Retain This Supplement for Future Reference September 22, 2011 PROSTKR-118
